DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 1, 3-9 and 11-13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-9 and 11-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by England (US 2012/0283982).
Regarding claims 1 and 9, England discloses a system and method to determine amplitude of oscillatory instability in a turbulent flow system (see abstract), the system comprising: 
a processor (¶0048); 
a sensor (130) provided in communication with the processor (Fig. 1), configured to obtain at least one signal corresponding to the impending oscillatory instabilities of the turbulent flow system (¶0021); 
an amplitude estimator (310) provided in communication with the sensor (130) and the processor, wherein the amplitude estimator (310) includes a spectral measure estimator (640) provided in communication with the processor “Block 640 determines the spectral criteria for scheduling”, wherein the spectral measure estimator is configured to convert the at least one signal into a frequency spectrum (¶0054 During operation, a command or other reference signal (CMD) is subtracted from the measured parameter OSC in summing junction 610, to create an error signal (ERR);
configured to: estimate an amplitude of the impending oscillatory instabilities by estimating the value of spectral measure of the at least one signal ([¶0031] the control 140 monitors maximum amplitude of a dominant tone in a selected frequency band of the parameter signal OSC) and detecting oscillatory instability upon the estimated amplitude ([¶0031] If the maximum amplitude persists (e.g., exceeds a threshold) over a specified period of time, then imminent control instability is assumed)
wherein the processor generates a control signal (OSC) based on the estimated amplitude that enables an actuator (120) attached to the turbulent flow system to take control measures (¶0035, “action is taken to avoid imminent control instability if the maximum amplitude exceeds a threshold over a specified period of time”). 
Regarding claim 3, England further discloses the turbulent flow system is structural elements facing turbulent flows like tall buildings, airplane wings and suspended bridges (“During operation of the system 110, external stimuli may also be applied to the object 100”).
Regarding claims 4, 6 and 11 -12, England further discloses a digital to analog convertor “¶0042 The data may be acquired in digital or analog mode” being integrated with the system (Fig. 1) to convert at least one digital signal obtained as an output from the amplitude estimator (310) to at least one analog signal that could be processed by a controller (140).
Regarding claim 5, England further discloses the sensor (130) includes a plurality of sensors (880, 950) that are configured to generate the at least one signal corresponding to the dynamics of the turbulent flow system (Fig. 8).
Regarding claim 7, England further discloses a signal conditioner (OSC) provided in communication with the sensor (130) and configured to condition the at least one signal from the sensor (130) in a form suitable to be transmitted to the analog to digital converter (“sensor signal and acquisition is performed to produce time domain data of oscillatory behavior of the object. The data may be acquired in digital or analog mode”).
Regarding claims 8 and 13, England further disc the controller (140) being configured to regulate the functioning of at least one of operating parameters of the turbulent flow system (“The control 140, which could be open loop or closed loop, generates a control signal CS that controls the stimulus in response to the parameter signal OSC.”) by enabling the actuator (120) to take appropriate control measures.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Other prior art references listed on the PTO-892 (Notice of References Cited) are considered to be of interest disclosing similar systems.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDI N HOPKINS whose telephone number is (571)270-7042.  The examiner can normally be reached on M & F 9-5 and T-TH, 6-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LISA CAPUTO can be reached on 571-272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.